Citation Nr: 1707741	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for a right facial scar.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and CL




ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 through August 1971, including combat service in Vietnam.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2016, in support of this claim, the Veteran and witness CL testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

At the hearing, the Veteran testified that his service-connected disabilities prevented him from engaging in substantially gainful employment.  A TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been added to his appeal.  

The issues of service connection for (1) an acquired psychiatric condition (to include as secondary to the Veteran's service-connected facial scar) and (2) a hip disability were raised by the Veteran during his October 2016 hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Facial Scar 

The Board finds that further development of the record regarding the current severity of the Veteran's service-connected right facial scar is necessary to satisfy the VA's duty to assist.  At his October 2016 hearing, the Veteran reported that his right facial scar symptoms have worsened since his November 2010 VA examination.  He also stated that the VA examiner did not consider all his scar-related symptoms.  

For these reasons and because the most recent VA examination was over six years ago, the Board finds that an additional VA examination is needed.


TDIU

Regarding TDIU, the record reflects that the Veteran reported that his service-connected disabilities prevented him from pursuing all but menial jobs until age 60.  He then completed an associate's degree and works part time as a secretary.  He reported an annual income of $10,000.  The AOJ should ensure proper development of this issue, to include sending the Veteran a VCAA letter, arranging for a VA functional impairment examination, and obtaining any additional relevant evidence. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure VCAA compliance with the duties to notify and assist regarding TDIU including sending the Veteran a VCAA letter.

2.  Obtain all updated records of VA evaluations or treatment the Veteran has received for his service-connected disabilities. 

3. Then arrange for an appropriate VA examination to determine the current severity of the Veteran's right facial scar.  The examiner is requested to review the claims folder.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner is asked to describe all symptoms related to the service-connected right facial scar, including the following:

a) The examiner should report the number of scars to the Veteran's face stemming from the original injury and the resulting surgical reconstruction. 

b) The examiner should measure the area or areas of the scar(s). 

c) The examiner should determine, with regard to each scar, whether it is associated with underlying soft tissue loss.

d) The examiner should report with regard to each scar, any gross distortion or asymmetry of any facial feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, and any of the characteristics of disfigurement under § 4.118. 

 e) The examiner should then describe any other disabling effects of the scar(s) not already considered.  In describing these effects, the examiner should take care to separate, as much as possible, the effects of the Veteran's service-connected disabilities relating to his facial injury that are not on appeal, namely the 9904 avulsion fracture right mandible and 8299-8212 residual facial and oral paresthesia and hyperesthesia, from the effects of the facial scar currently on appeal.   

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature which may reasonably illuminate the medical analysis in the study of this case.

4. Then arrange for an appropriate VA examination to determine functional impairment related solely to the Veteran's service-connected disabilities and to indicate how that impairment impacts both physical and sedentary types of employment, irrespective of age. 

5. The AOJ should then readjudicate the claims on appeal, to include consideration of TDIU and the claim to entitlement to a higher rating for his right facial scar on an extraschedular basis.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






